ORDER
PER CURIAM.
Robert Joseph Oik (husband) appeals from the circuit court’s judgment granting in part his motion to modify a dissolution decree.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error are without merit. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for them information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).